Citation Nr: 9931996	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  95-24 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether the appellant's income is a bar to receipt of 
improved death pension benefits.

ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel









INTRODUCTION

The veteran served on active duty from September 1940 to 
October 1945.  The veteran died in February 1995.  The 
appellant is the veteran's widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1995 determination of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The notice of 
disagreement was submitted in August 1995.  The statement of 
the case was issued in June 1995.  A substantive appeal was 
received in August 1995.  In November 1995, the appellant 
canceled the hearing at the RO scheduled for that same month.  
The Board remanded the case in July 1998.

By rating action in May 1999, the RO denied entitlement to 
service connection for the cause of the veteran's death and 
for entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 C.F.R. § 1318.  The 
appellant was notified of those determinations and of her 
appellate rights by letter dated that same month.  The 
appellant has not submitted a notice of disagreement with 
those determinations and those issues are not in appellate 
status.


REMAND

As noted in the previous remand, the veteran died in February 
1995 and the appellant, in May 1995, submitted VA Form 21-
534, Application for Dependency and Indemnity Compensation, 
Death Pension and Accrued Benefits by a Surviving Spouse or 
Child.  In June 1995, the RO calculated her income as $8,293 
from Social Security and other retirement benefits. The RO 
determined that the appellant's unreimbursed medical expenses 
were not enough to reduce her income to below the maximum 
annual rate of $5,386.  The RO also determined that the 
amount paid for last expenses were not deductible because the 
claim was filed more than 45 days after the death of the 
veteran.

In May 1996, the appellant reported $670 per month in Social 
Security benefits as her only source of income.  She attached 
a list of medications purchased from January 1995 to March 
1996 totaling $810.48.  In December 1996, the RO determined 
that $104 of a total of $373 in medical expenses, incurred 
during the calendar year from May 1995 through December 1995, 
could be deducted from her income.  Her countable income was 
calculated as $8,189.

The Board remanded the case for the issuance of a 
supplemental statement of the case following the receipt and 
consideration of the additional income and expense 
information from the appellant in May 1996.  The Board also 
noted that the RO determined that the appellant was entitled 
to exclusions from income for unreimbursed medical expenses 
based on the payment of those expenses during the calendar 
year from May to December 1995.  However, the Board pointed 
out that 38 C.F.R. § 3.272 provides for such exclusions to be 
determined on a 12-month annualization period.  It was 
requested that, if the RO determined exclusions on a calendar 
basis, the authority for that method of calculation should be 
set forth.

The RO issued a supplemental statement of the case in 
February 1999.  The RO set forth the provisions of 38 C.F.R. 
§ 3.272, but simply repeated its previous calculations, that 
the appellant had total yearly income of $8,189 consisting of 
gross Social Security and another retirement and that only 
$104 in medical expenses could be considered to reduce 
countable income.  It appears, therefore, that the RO 
continues to determine exclusions from income on a calendar 
basis and did not cite the authority for that method of 
calculation as requested by the Board.

The Board notes that VA Adjudication Procedure Manual, M21-1, 
Part IV, indicates that effective January 1, 1995, all 
Eligibility Verificatioin Report (EVR) reporting is on a 
calendar year basis.  See M21-1, Part IV See M21-1, Part IV, 
paras. 29.01(a) (Change 78) (Dec. 14,1995) and 29.01(h) 
(Change 86) (October 7, 1996).  That notwithstanding, the 
authority for the calendar year EVR reporting was not set 
forth, and it appears inconsistent with applicable 
regulation.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held that a remand by the Board imposes 
upon the Secretary of the VA a concomitant duty to ensure 
compliance with the terms of the remand.  It was further held 
that where the remand orders of the Board are not complied 
with, the Board errs in failing to insure compliance.  The 
Court also noted that its holdings in that case are precedent 
to be followed in all cases presently in remand status.  Id.  
The Board finds that the case must be returned to the RO for 
completion of the requested action.

Accordingly, the case is REMANDED to the RO for the 
following:

The appellant should be afforded a 
supplemental statement of the case which 
includes consideration of all pertinent 
evidence and which sets forth in detail 
the period during which the appellant's 
income was calculated to determine her 
eligibility for death pension, as well as 
the appellant's countable income during 
that period, including all reported 
income and unreimbursed medical expenses.  
In doing so, the RO should state if a 
calendar year basis is used for 
calculating exclusions from income.  If 
that is the case, citation to any statute 
and/or regulation permitting that method 
of calculation should be set forth.  If 
there is no statutory or regulatory 
citation for permitting that method of 
calculation, the RO should calculate the 
appellant's exclusion from income on a 
12-month annualization basis.  


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration. The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MICHAEL E. KILCOYNE	
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

